Exhibit 10.1

THE GREENBRIER COMPANIES, INC.

2010 AMENDED AND RESTATED STOCK INCENTIVE PLAN

EMPLOYEE RESTRICTED SHARE AGREEMENT

This AGREEMENT is made as of this      day of                 , 2012 between The
Greenbrier Companies, Inc., an Oregon corporation (the “Company”), and
                     (the “Participant”) under the Company’s 2010 Amended and
Restated Stock Incentive Plan (the “Plan”).

SECTION 1 ACQUISITION OF SHARES.

(a) Transfer. On the terms and conditions set forth in this Agreement, the
Company agrees to transfer to the Participant
                             shares of common stock of the Company (the
“Shares”), of which                              Shares will vest in equal
installments over a period of three years (the “Time-Vested Shares”) and of
which                              Shares will vest, in whole or in part, on the
Vesting Date based upon achievement of performance criteria during the
Measurement Period, as described in subsection 1(e) (the “Performance-Vested
Shares”). To the extent that any partial vesting results in vesting of
fractional Shares, such Shares shall be rounded up to the nearest whole number
of Shares. The transfer shall occur at the offices of the Company on the date
set forth above or at such other place and time as the parties may agree.

(b) Stock Plan and Defined Terms. The transfer of the Shares is subject to the
Plan, a copy of which the Participant acknowledges having received. The
provisions of the Plan are incorporated into this Agreement by this reference.
Initially capitalized terms not elsewhere defined are defined in the Plan or in
Section 9 of this Agreement.

(c) Withholding Taxes. In the event that the Company determines that it is
required to withhold any tax as a result of the issuance or vesting of Shares
pursuant to this Agreement, the Participant, as a condition to the receipt of
such Shares, shall make arrangements satisfactory to the Company to enable it to
satisfy all withholding requirements.

(d) Vesting of Time-Vested Shares. The Time-Vested Shares shall vest in equal
annual installments over a period of three years, on the first, second and third
anniversaries of the date of this Agreement, subject to subsections 1(d)(i) and
(ii), below:

(i) Termination of Service – If the Participant’s Service terminates due to
death, Disability, or Retirement, any unvested Time-Vested Shares shall
immediately become fully vested. Except to the extent that there exists a
separate individual agreement between the Participant and the Company, the terms
of which provide otherwise, if the Participant’s Service terminates for any
other reason, any unvested Time-Vested Shares shall automatically be forfeited,
deemed cancelled and restored to the status of authorized but unissued shares as
of the date of such termination and shall again be available for Awards under
the Plan.



--------------------------------------------------------------------------------

(ii) Change of Control – In the event of a Change of Control, acceleration of
vesting of Time-Based Shares shall be governed by the terms of the individual
agreement between the Company and the Participant, if any.

(e) Vesting of Performance-Vested Shares. Up to     % of the Performance-Vested
Shares shall vest based upon achievement of Adjusted EBITDA goals (the “Adjusted
EBITDA Performance Shares”), and up to     % of the Performance-Vested Shares
shall vest based upon achievement of Return on Equity (“ROE”) goals (the “ROE
Performance Shares”), during the Measurement Period, as set forth in subsections
1(e)(i) and (ii), below:

(i) Adjusted EBITDA Performance Shares.

(1)     % of the Adjusted EBITDA Performance Shares (    % of the total number
of Performance-Vested Shares) will vest on the Vesting Date if the Company’s
Adjusted EBITDA equals the Adjusted EBITDA Target Level.

(2)     % of the Adjusted EBITDA Performance Shares (    % of the total number
of Performance-Vested Shares) will vest on the Vesting Date if the Company’s
Adjusted EBITDA equals the Adjusted EBITDA Threshold Level.

(3) If the Company’s Adjusted EBITDA is greater than the Threshold Level but
less than the Target Level, vesting of the Adjusted EBITDA Performance Shares
will be interpolated between     % and     %.

(4) If the Company’s Adjusted EBITDA is less than the Threshold Level, none of
the Adjusted EBITDA Performance Shares will vest.

(ii) ROE Performance Shares.

(1)     % of the ROE Performance Shares (    % of the total number of
Performance-Vested Shares) will vest on the Vesting Date if the Company achieves
its ROE Target Level.

(2)     % of the ROE Performance Shares (    % of the total number of
Performance-Vested Shares) will vest on the Vesting Date if the Company achieves
its ROE Threshold Level.

(3) If the Company’s ROE performance is greater than the Threshold Level but
less than the Target Level, vesting of the ROE Performance Shares will be
interpolated between     % and     %.

(4) If the Company’s ROE performance is less than the Threshold Level, no ROE
Performance Shares will vest.



--------------------------------------------------------------------------------

(iii) Termination of Service – If the Participant’s Service terminates prior to
the end of the Measurement Period due to death or Disability, any unvested
Performance-Vested Shares shall immediately become fully vested. If the
Participant’s Service terminates prior to the end of the Measurement Period due
to Retirement, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) shall evaluate the Company’s financial performance
during the Measurement Period through the date of Retirement. If the Company’s
time-adjusted performance on its Adjusted EBITDA and/or ROE performance goals
through such date is at the Threshold Level or above, a portion of the
Performance-Vested Shares shall become fully vested. Vesting shall accelerate
with respect to a pro rata portion of the number of the Adjusted EBITDA and/or
ROE Performance-Based Shares earned based on the level of performance as of the
date of Retirement. In addition, if the Company’s performance as of the date of
Retirement was above the Target Level of performance on its Adjusted EBITDA
and/or ROE goals, Participant shall be entitled to receive an additional grant
of fully vested shares equal to the number of shares the Participant would have
been entitled to receive following the end of the Measurement Period pursuant to
Section 1(f)(i) and/or (ii), below, based on performance during the entire
Measurement Period, pro-rated for the portion of the Measurement Period
Participant was employed prior to Retirement. Except as expressly provided
herein, if the Participant’s Service terminates prior to the end of the
Measurement Period, any unvested Performance-Vested Shares shall automatically
be forfeited, deemed cancelled and restored to the status of authorized but
unissued shares as of the date of such termination and shall again be available
for Awards under the Plan.

(iv) Change of Control – In the event of a Change of Control prior to
            , 20    , vesting of the Performance-Vested Shares shall be as set
forth in Appendix A to this Agreement.

(f) Additional Awards upon Achievement in Excess of Target Goals. Subject to a
determination by the Compensation Committee that the Company has achieved
greater than its Adjusted EBITDA Target Level and/or ROE Target Level during the
Measurement Period, the Company will award additional fully vested Shares to
Participant as soon as administratively practicable following the end of the
Measurement Period, as described in subsections (f)(i) and (ii) below:

(i) If the Company achieves its Adjusted EBITDA Stretch Level during the
Measurement Period, Participant will be entitled to receive an additional award
of fully vested Shares equal to the number of Adjusted EBITDA Performance Shares
(described in Section 1(e)(i)(1), above). If the Company’s Adjusted EBITDA
during the Measurement Period exceeds the Adjusted EBITDA Target Level but is
below the Adjusted EBITDA Stretch Level, Participant will be entitled to receive
an additional number of fully vested Shares, interpolated between 1-100% of the
number of Adjusted EBITDA Performance Shares, based on the level of Adjusted
EBITDA performance achieved.



--------------------------------------------------------------------------------

(ii) If the Company achieves its ROE Stretch Level during the Measurement
Period, Participant will be entitled to receive an additional award of fully
vested Shares equal to the number of ROE Performance Shares (described in
Section 1(e)(ii)(1), above). If the Company’s ROE during the Measurement Period
exceeds the ROE Target Level but is below the ROE Stretch Level, Participant
will be entitled to receive an additional number of fully vested Shares,
interpolated between 1-100% of the number of ROE Performance Shares, based on
the level of ROE performance achieved.

SECTION 2 RESTRICTIONS ON TRANSFER.

(a) Restrictions on Transfer.

(i) By accepting the Shares, the Participant agrees that, if at the time of any
proposed resale of the Shares the resale of the Shares is not exempt from
registration under the Securities Act or covered by an effective registration
statement filed under the Securities Act, the Participant will enter into such
representations, warranties and agreements as the Company may reasonably request
to comply with the Securities Act or any other securities laws or with this
Agreement.

(ii) The Participant shall not sell, transfer, assign, pledge or otherwise
dispose of any unvested Shares, whether voluntarily or by operation of law, or
by gift, bequest or otherwise, without the written consent of the Company. Any
sale or transfer, or purported sale or transfer, of unvested Shares, or any
right or interest in unvested Shares, in violation of this provision shall be
null and void.

(b) Securities Law Restrictions. Regardless of whether the offering and sale of
Shares under the Plan have been registered under the Securities Act or have been
registered or qualified under the securities laws of any state, the Company at
its discretion may impose restrictions upon the sale, pledge or other transfer
of the Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law.

(c) Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, the Participant shall not directly or indirectly
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any Shares without
the prior written consent of the Company or its underwriters. Such restriction
(the “Market Stand Off”) shall be in effect for such period of time following
the date of the final prospectus for the offering as may be requested by the
Company or such underwriters. In the event of the declaration of a stock
dividend, a spin off, a stock split, an adjustment in conversion ratio, a
recapitalization or a similar transaction affecting the Company’s outstanding
securities without receipt of consideration, any new, substituted or additional
securities which are by reason of such transaction distributed with respect to
any Shares subject to the Market Stand Off, or into which



--------------------------------------------------------------------------------

such Shares thereby become convertible, shall immediately be subject to the
Market Stand Off. In order to enforce the Market Stand Off, the Company may
impose stop-transfer instructions with respect to the Shares until the end of
the applicable stand-off period. The Company’s underwriters shall be
beneficiaries of the agreement set forth in this Subsection (c). This Subsection
(c) shall not apply to Shares registered in the public offering under the
Securities Act.

(d) Rights of the Company. The Company shall not be required to (i) transfer on
its books any Shares that have been sold or transferred in contravention of this
Agreement or (ii) treat as the owner of Shares, or otherwise to accord voting,
dividend or liquidation rights to, any transferee to whom Shares have been
transferred in contravention of this Agreement.

SECTION 3 SUCCESSORS AND ASSIGNS.

Except as otherwise expressly provided to the contrary, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and be binding upon the Participant and the
Participant’s legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person has become a
party to this Agreement or has agreed in writing to join herein and to be bound
by the terms, conditions and restrictions hereof.

SECTION 4 NO RETENTION RIGHTS.

Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company (or any Parent
or Subsidiary employing or retaining the Participant) or of the Participant,
which rights are hereby expressly reserved by each, to terminate his or her
Service at any time and for any reason, with or without cause.

SECTION 5 LEGENDS.

If at the time of any proposed resale of the Shares the resale of the Shares is
not covered by an effective registration statement filed under the Securities
Act, all certificates evidencing Shares shall bear the following legend:

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED FOR RESALE UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN
OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.”

Until such time as all Shares represented by a certificate shall become fully
vested, all certificates evidencing Shares shall bear the following legend:

“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN



--------------------------------------------------------------------------------

COMPLIANCE WITH THE TERMS OF A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO THE COMPANY
OR THE REGISTERED HOLDER). SUCH AGREEMENT GRANTS TO THE COMPANY CERTAIN RIGHTS
UPON TERMINATION OF SERVICE WITH THE COMPANY. THE SECRETARY OF THE COMPANY WILL
UPON WRITTEN REQUEST FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF
WITHOUT CHARGE.”

SECTION 6 NOTICE.

Any notice required by the terms of this Agreement shall be given in writing and
shall be deemed effective upon personal delivery or upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.

SECTION 7 ENTIRE AGREEMENT.

This Agreement and the Plan constitute the entire contract between the parties
hereto with regard to the subject matter hereof. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

SECTION 8 CHOICE OF LAW.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Oregon, as such laws are applied to contracts entered into and
performed in such State.

SECTION 9 DEFINITIONS.

Initially capitalized terms not otherwise defined herein shall have the meanings
as defined in the Plan.

(a) “Agreement” shall mean this Employee Restricted Share Agreement.

(b) “Adjusted EBITDA” shall mean the Company’s EBITDA as reported in quarterly
financial disclosures, adjusted for special and non-recurring items in the
discretion of the Compensation Committee, which shall include but not be limited
to special charges associated with various refinancings of the Company. The
Compensation Committee shall have sole discretion to determine appropriate
adjustments to EBITDA (and any resulting effects of such adjustments) that are
not reflective of the ongoing operations of the Company.

(c) “Adjusted EBITDA Stretch Level” shall mean cumulative Adjusted EBITDA during
the Measurement Period of $            .



--------------------------------------------------------------------------------

(d) “Adjusted EBITDA Target Level” shall mean cumulative Adjusted EBITDA during
the Measurement Period of $        .

(e) “Adjusted EBITDA Threshold Level” shall mean cumulative Adjusted EBITDA
during the Measurement Period of $        .

(f) “Measurement Period” shall mean the     -month period beginning
                     and ending                     .

(g) “Participant” shall mean the individual named in the first paragraph of this
Agreement.

(h) “Retirement” shall mean the termination of the Participant’s Service with
the Company or its Subsidiaries as an employee either (i) on or after attainment
of age 65 or (ii) prior to age 65, with the permission of the Chief Executive
Officer.

(i) “Return on Equity” or “ROE” shall mean the quarterly Net earnings (loss)
attributable to the Company, as reported in quarterly financial disclosures,
divided by the quarterly Total Equity of the Company, the results of which are
averaged over the Measurement Period, and annualized. For purposes of the
calculation, Total Equity of the Company will include accumulated other
comprehensive loss at the                              balance of $        . Net
earnings (loss) attributable to the Company and ROE shall be adjusted for
special and non-recurring items, net of tax, in the discretion of the
Compensation Committee. The Compensation Committee shall have sole discretion to
determine appropriate adjustments to Net earnings (loss) attributable to the
Company and ROE that are not reflective of ongoing operations.

(j) “ROE Stretch Level” shall mean ROE of     %.

(k) “ROE Target Level” shall mean ROE of     %.

(l) “ROE Threshold Level” shall mean ROE of     %.

(m) “Securities Act” shall mean the Securities Act of 1933, as amended.

(n) “Shares” shall mean the shares of common stock of the Company acquired by
the Participant pursuant to this Agreement, as adjusted in accordance with
Article 11 of the Plan (if applicable).

(o) “Vesting Date” shall mean the date that the Compensation Committee makes an
affirmative determination that the vesting criteria applicable to
Performance-Vested Shares, as set forth in either subsection 1(e)(i) or (ii),
have been met.

[Signature page follows]



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first written above.

 

PARTICIPANT:     COMPANY:     The Greenbrier Companies, Inc.

 

    By:  

 

Signature      

 

    Name:  

 

Name           Title:  

 



--------------------------------------------------------------------------------

APPENDIX A

VESTING OF PERFORMANCE-VESTED SHARES

FOLLOWING A CHANGE OF CONTROL

In the event that a Change of Control of the Company occurs prior to
             (the end of the Measurement Period) vesting of Performance-Vested
Shares and issuance of additional shares based on achievement in excess of
target goals shall be governed by this Appendix A:

1. Conversion of Performance-Vested Shares into Time-Vested Shares. As of the
effective date of the Change of Control, all Performance-Vested Shares shall
automatically convert into and become time-vested shares (the “Converted
Shares”), which shall vest in equal monthly installments over the     -month
period beginning                      and ending                     , during
such time as Participant remains employed by the Company.

2. Award of Additional Shares for Performance Above Target Levels. The
Compensation Committee shall evaluate the Company’s financial performance from
             until the date immediately preceding the effective date of the
Change of Control, and shall determine whether the Company was performing above
the target level of performance on its Adjusted EBITDA and ROE goals as of such
date. If the Compensation Committee determines that the Company was performing
above the target level on either or both of its Adjusted EBITDA and/or ROE goals
as of the date of the Change of Control, the Compensation Committee shall
determine the number of additional shares (the “Stretch Shares”) that the
Participant would have been entitled to receive pursuant to Section 1(f)(i)
and/or (ii) of the Agreement if the Company had performed during the entire
Measurement Period at the level achieved through the date of the Change of
Control. Participant shall be entitled to receive a grant of additional shares
equal to the number of Stretch Shares. The Stretch Shares shall be time-vested
shares and shall vest in equal monthly installments over the     -month period
beginning                      and ending                     , during such time
as Participant remains employed by the Company.